Citation Nr: 1640317	
Decision Date: 10/11/16    Archive Date: 10/27/16

DOCKET NO.  12-22 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1967 to November 1969 and from December 1969 to January 1972.  The Veteran had service in the Republic of Vietnam from July 1970 to July 1971, and was awarded the Vietnam Service Medal and Vietnam Campaign Medal.

This case comes before the Board of Veterans' Appeals (the Board) from a January 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2014.  A transcript of that proceeding has been associated with the claims file.

The Board remanded the Veteran's claims in January 2015 for further development.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran contends that his hypertension and COPD are due to his military service, to include exposure to Agent Orange.  See December 2008 VA Form 21-526 and August 2013 statement.  Alternatively, he asserts that his hypertension is caused or aggravated by his service-connected coronary artery disease, and that his COPD is caused or aggravated by his service-connected diabetes mellitus.  See August 2013 statement and September 2016 Appellate Brief.

The Board's January 2015 remand instructed the AOJ to provide the Veteran proper notice as to how to substantiate a claim for service connection on a secondary basis; obtain VA medical records dated from 2012 to present; request the Veteran authorize the release of private treatment records relating to his claimed disabilities dated from 2012 to present; obtain a VA opinion addressing whether the Veteran's hypertension is related to service or to his coronary artery disease, with specific consideration of the February 2013 opinion from Dr. N. A.; provide the Veteran a VA examination regarding his COPD; and readjudicate the Veteran's claims.

The AOJ sent proper notice in March 2013, which included a request that the Veteran identify and authorize the release of any private records relevant to his claims; the Veteran did not respond to the letter.  The AOJ also obtained outstanding VA medical records in March 2015.  

The Veteran was afforded VA hypertension and COPD examinations in May 2015 with a single examiner.  However, for the following reasons, additional development and medical clarification is required.

There appear to be outstanding pertinent medical records.  Private medical records, received May 26, 2011, contain a partial June 27, 2007 letter from Pulmonary and Allergy Associates to Dr. N. A.  The first page of the letter is of record; however, the remaining page or pages is not associated with the medical records.  Further, the May 2015 VA examiner noted that Computerized Patient Record System (CPRS) records and private medical records were not associated with the claims file but were reviewed in rendering the requested opinions.  The most recent private treatment records associated with the claims file are dated in December 2012.  As there are outstanding private treatment and CPRS records, which according to the VA examiner have not been associated with the claims file, a remand is in order to obtain them.

With respect to the Veteran's hypertension claim, the May 2015 examiner opined that the Veteran's hypertension was less likely than not related to service, as it developed many years after service and was "very common" among the Veteran's age group population.  The examiner also found that the Veteran's hypertension was not related to coronary artery disease, explaining that coronary artery disease did not cause essential hypertension or aggravate the same.

Although the examiner indicated the claims file had been reviewed in rendering the examination report, the Board cannot determine from the text of the opinion whether the examiner specifically considered the February 2013 opinion from Dr. N. A., which stated that the Veteran's hypertension was solely due to his being diagnosed with coronary artery disease.  Further, a December 2012 Cardiology Note by Dr. R. W. stated that the Veteran had a history of a fairly unusual type of coronary artery disease, and observed the Veteran's worsening hypertension may be related to similar arteriopathy.  In light of the above evidence, the examiner should explicitly comment on these records and their relevance.

Further, although the examiner provided an opinion on direct service connection, he did not address the Veteran's assertion that his hypertension was due to herbicide exposure.  The Institute of Medicine's 2006 report, as well as subsequent reports in 2010 and 2012, confirms that there is "limited or suggestive evidence of an association between exposure to [Agent Orange] and hypertension..."  See VETERANS AND AGENT ORANGE: UPDATE 2006, INSTITUTE OF MEDICINE 557-60 (2007); VETERANS AND AGENT ORANGE: UPDATE 2010, INSTITUTE OF MEDICINE 694(2011), VETERANS AND AGENT ORANGE: UPDATE 2012, INSTITUTE OF MEDICINE 862-63 (2014).  To date no VA examiner has commented on whether the Veteran's hypertension may be related to his exposure to herbicides during service.  The examiner should address these findings, and provide an opinion as to whether, based on the Veteran's presumed exposure to Agent Orange during service, it is at least as likely as not that his exposure caused or resulted in his currently diagnosed hypertension.

With regard to COPD, the Veteran's representative submitted a previously unraised theory of entitlement in his September 2016 Appellate Brief, asserting that the Veteran's COPD may be caused or aggravated by his service-connected diabetes mellitus.  See Appellate Brief, pp. 2-3.  The Veteran has asserted that his COPD may also be due to exposure to herbicides during service; however the examiner did not comment on this theory of entitlement.  These contentions must be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records not already of record relating to the Veteran's treatment for hypertension and COPD, including any non-duplicative records from CPRS.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his hypertension and COPD.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file, including a complete copy of the June 27, 2007 letter from Pulmonary and Allergy Associates to Dr. N. A.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  After the above development has been completed and any requested records have been associated with the claims file, return the Veteran's claims file to the examiner who conducted his May 2015 VA examination for the purpose of obtaining an addendum medical opinion.  If the requested examiner is no longer available, another examiner should be asked to review the claims file and answer the question posed below.  If the clinician determines that another examination is needed, the Veteran should be scheduled for a new examination.  The examination report must reflect that review of the claims folder occurred, to include this remand.

Based on the examination of the Veteran and review of the record, the examiner should provide a response to the following:

a)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is related to his presumed exposure to herbicides in the Republic of Vietnam.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for hypertension is not dispositive of the issue of nexus.  Consideration must still be given to the exposure, and to the NAS study indicating that there is "limited or suggestive evidence of an association between hypertension and [Agent Orange]."

b)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused by his service-connected coronary artery disease.

c)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is aggravated by his service-connected coronary artery disease.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

In rendering an aggravation opinion, the clinician should reconcile his or her opinion with the December 2012 Coronary Note by Dr. R. W. and the February 2013 opinion from Dr. N. A.  

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's hypertension found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected coronary artery disease.

d)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is related to service, to include his presumed exposure to herbicides in the Republic of Vietnam and his reported exposure to asbestos.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  Likewise, the mere fact that a presumption has not been established for COPD is not dispositive of the issue of nexus.  Consideration should still be given to the exposure.

e)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is caused by service-connected diabetes mellitus.

f)  Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's COPD is aggravated by his service-connected diabetes mellitus.  Note that aggravation means that the non-service-connected disability underwent a chronic worsening beyond its natural progression due to the service-connected disability.

If aggravation is found, the clinician should address the following medical issues to the extent possible: (1) the baseline manifestations of the Veteran's COPD found prior to aggravation; and (2) the increased manifestations which, in the clinician's opinion, are proximately due to the service-connected diabetes mellitus.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the clinician is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



